                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DAVID JUAREZ,

                    Plaintiff,
                                                    Case No. 19-cv-1593-pp
      v.

KENOSHA COUNTY SHERIFF'S DEPARTMENT,
and KENOSHA COUNTY JAIL,

                    Defendants.


    ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
                SUMMARY JUDGMENT (DKT. NO. 14)


      On May 13, 2020, the plaintiff—representing himself—filed a motion for

summary judgment. Dkt. No. 14. The motion doesn’t comply with Federal Rule

of Civil Procedure 56 or Civil Local Rule 56(b)(1). It is four pages long, cites no

legal authority and is not accompanied by proposed findings of fact supported

by evidence, as required by those rules.

      The court issued a scheduling order on January 30, 2020. Dkt. No. 12.

That order provides that the parties must complete discovery—exchanging

information with each other—by October 30, 2020. Dispositive motions (like

motions for summary judgment) aren’t due until November 30, 2020, because

parties must support motions for summary judgment with evidence, and the

way parties collect evidence is through discovery. Now is the time for the

plaintiff to make written discovery requests to the defendants—he may serve

“interrogatories”—questions—or “requests for production”—requests that the

                                         1

           Case 2:19-cv-01593-PP Filed 06/11/20 Page 1 of 2 Document 15
defendants provide him with documents. He must give the defendants at least

thirty (30) days to respond to those requests. After he receives and reviews the

discovery, the plaintiff can consider whether the undisputed facts entitle him to

judgment under the law. If he believes that is the case, he may file a summary

judgment motion (with an accompanying legal brief and proposed findings of

fact supported by evidence) at that time.

      The court DENIES without prejudice the plaintiff’s motion for summary

judgment. Dkt. No. 14.

      Dated in Milwaukee, Wisconsin this 11th day of June, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        2

        Case 2:19-cv-01593-PP Filed 06/11/20 Page 2 of 2 Document 15
